In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-16-00409-CR
                              _________________


                    IN RE JEREMY JOMARD GOUDEAU

________________________________________________________________________

                              Original Proceeding
                252nd District Court of Jefferson County, Texas
                           Trial Cause No. 11-12314
________________________________________________________________________

                          MEMORANDUM OPINION

      Relator Jeremy Jomard Goudeau filed a petition for writ of mandamus, in

which he seeks to compel the trial court to rule on his motion for a free copy of his

trial record, which he desires to use in conjunction with a post-conviction writ of

habeas corpus. 1 Goudeau attached as exhibits a copy of his motion for a free

record, the cover letter requesting that the district clerk file his motion, and an

      1
       This Court previously dismissed Goudeau's appeal from his conviction
because the trial court certified that his conviction was the result of a plea bargain
and Goudeau had no right to appeal. See Goudeau v. State, No. 09-11-00675-CR,
2012 WL 112975 (Tex. App.—Beaumont Jan. 11, 2012, no pet.) (mem. op., not
designated for publication).
                                            1
internal prison document in which he inquired as to the date the prison mailed his

motion.

      A relator seeking mandamus relief must demonstrate that he has brought the

motion to the trial judge’s attention, and that the trial judge then failed or refused

to rule within a reasonable time. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding). The clerk’s knowledge of the filing of a motion

cannot be imputed to the judge. Id.

      Goudeau has not demonstrated that he brought the motion to the trial court’s

attention and requested a ruling from the trial judge. See id. Therefore, Goudeau

has not demonstrated that he is entitled to mandamus relief from this Court. See

State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex.

Crim. App. 2001). Accordingly, we deny relief on the petition for writ of

mandamus.

      PETITION DENIED.

                                                    PER CURIAM

Submitted on November 15, 2016
Opinion Delivered November 16, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.



                                          2